Citation Nr: 1419372	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of education benefits in the original calculated amount of $3,000.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to October 2003.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2012.  A transcript is of record. 


FINDINGS OF FACT

1.  A valid overpayment in the amount of $3,000.00 was created due to the receipt of an advance payment for education benefits in October 2009.

2.  The Veteran was not at fault in the debt's creation.

3.  The recovery of the overpayment would result in undue financial hardship.


CONCLUSION OF LAW

The recovery of the overpayment of VA education benefits in the amount of $3,000.00 would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2009, the Veteran was provided a $3,000.00 advance payment for VA educational benefits under Chapter 33 for attendance at the French Culinary Institute.  

In June 2009 the VA Regional Processing Center in Buffalo, New York certified that Veteran was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill (Chapter 33) beginning August 1, 2009.  Furthermore, the Veteran was notified that his intended program at the French Culinary Institute was eligible for Post-9/11 GI Bill benefits.  The Veteran was notified in the August 2010 decision that the $3,000.00 advance payment had to be repaid because VA had no evidence he was enrolled in school in the Fall of 2009.  In August 2011 the Veteran submitted an unofficial transcript from the French Culinary Institute showing that he was enrolled in a program from March 2009 to January 2010.  Also submitted was an Enrollment Certification signed by the school's financial aid director stating that the Veteran was enrolled from March 2009 to January 2010 and took 25 course hours.  In May 2011 the Veteran was notified by the RO in Muskogee, Oklahoma that although he was eligible for benefits under the Post-9/11 GI Bill, the French Culinary Institute had not been approved for the Post-9/11 GI Bill.  

The Veteran testified at the May 2012 hearing that he received the advance payment from VA because he was told that he would not receive his VA educational benefits on time.  He did not get a response for his GI Bill application for months, and then was told by someone from VA on the telephone that his program was not covered by the GI Bill.  The Veteran further testified that he only took the $3,000.00 advance because he had previously been told that he would get GI Bill benefits and that the advance would come out of that.

In evaluating the claim, the Board notes that the Veteran was notified by VA in writing in June 2009 that he was entitled to benefits under Chapter 33 and that his program and school were eligible.  Furthermore, the record shows that the Veteran was enrolled in October 2009 when he received the advance payment of $3,000.00.   

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2013).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  

In reviewing the evidence of record, the Board finds that the facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment. 

Having determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor against VA fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2013). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that a waiver is warranted because it would be against the principles of equity and good conscience to require the Veteran to repay the debt.  The debt was not created by any meaningful fault of the Veteran.  In reaching this conclusion, the Board notes that the Veteran was notified by VA in writing before receiving the advance that he could receive Chapter 33 benefits for the course of study at the French Culinary Institute and that the record shows that he was enrolled in October 2009 when he received the $3,000.00 advance payment.  Finally, a financial status report submitted by the Veteran in August 2010 indicated that he had a net monthly shortfall of $107.00 after income and expenses.  A financial status report submitted by the Veteran in May 2011 indicated that he had a net monthly shortfall of $605.51.  The Veteran testified at the May 2012 hearing that he worked three jobs but had to sometimes postpone payments or shuffle things around financially to keep his head above water, and his expenses included student loan payments.  Therefore, repayment would create a hardship.  The Board concludes that a recovery of the overpayment of the $3,000.00 advance of Chapter 33 education benefits would be against equity and good conscience under the provisions of 38 C.F.R. § 1.965. 






	(CONTINUED ON NEXT PAGE)
ORDER

Waiver of recovery of an overpayment of VA educational assistance benefits in the amount of $3,000.00 is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


